UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 04-12



ELIAS HANNA SYRIANI,

                                                Petitioner - Appellant,

           versus



MARVIN POLK, Warden, Central Prison, Raleigh,
North Carolina,

                                                 Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-00-208-3-MU)


Argued:   September 28, 2004                Decided:   December 21, 2004


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished opinion. Judge Traxler wrote the opinion,
in which Judge Niemeyer and Judge Shedd joined.


ARGUED: Henderson Hill, FERGUSON, STEIN, CHAMBERS, ADKINS, GRESHAM
& SUMTER, Charlotte, North Carolina, for Appellant. Edwin William
Welch, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellee.    ON BRIEF: Jacob H. Sussman, FERGUSON,
STEIN, CHAMBERS, ADKINS, GRESHAM & SUMTER, Charlotte, North
Carolina, for Appellant.     Roy Cooper, North Carolina Attorney
General, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
TRAXLER, Circuit Judge:


     Elias Hanna Syriani was convicted by a North Carolina jury of

the capital murder of his wife and sentenced to death.         After

unsuccessfully challenging his convictions in state court on direct

review and in state habeas proceedings, Syriani filed a petition

for writ of habeas corpus in federal district court.         See 28

U.S.C.A. § 2254 (West 1994 & Supp. 2004).      The district court

denied his application for relief, but granted his certificate of

appealability.   For the reasons set forth below, we affirm.


                                I.

     Elias Syriani was convicted of stabbing to death with a

screwdriver his estranged wife, Teresa Yousef Syriani.       Shortly

before the attack, Teresa had obtained a protective order from a

North Carolina court requiring Syriani to move out of the marital

home and to stay away from her and their four children.      Syriani

moved to a nearby hotel.

     The facts underlying Teresa’s death are fully set forth in the

North Carolina Supreme Court’s opinion on Syriani’s direct appeal.

See State v. Syriani, 428 S.E.2d 118 (N.C. 1993).          The court

summarized the evidence of the attack as follows:

          On 28 July 1990, around 11:20 p.m., defendant
          drove to their home, but his wife had not
          returned from work.       As she drove her
          automobile onto a nearby street, defendant
          blocked her way with his van. Defendant got
          out of his van, gestured, and chased after her

                                 3
          car as she put it in reverse. As his wife sat
          in her car, defendant began stabbing her with
          a screwdriver through the open door or window,
          while their ten-year-old son John sat in the
          seat beside her. John was unable to stop his
          father; he got out of the car and ran home to
          get his older sister [Rose].

Id. at 121.   John told Rose that Syriani was killing their mother.

He then ran to a friend’s house, and the two boys returned to

Teresa’s car. When they arrived, however, they found Syriani still

there, kneeling at the open door and stabbing Teresa.         At some

point, Syriani stopped his attack, walked back to the van, and

yelled in Arabic, “Go home, bastard,” to John.    J.A. 367.   Rose ran

to her mother, who was still conscious at the time.    She arrived in

time to see her father get into the van, look directly at her, and

drive away.

     Two neighbors witnessed the attack.       Boyd Wilson testified

that the sound of children yelling outside prompted him to look out

the window of his home.   He saw a van across the street with the

door open and the interior lights on.      He returned to his den and

sat down, but heard more noises and yelling, prompting him to again

look out the window.   This time, he saw Syriani walking across the

street towards the van.    Syriani got into the van, fumbled with

something, and then walked back across the street to a car parked

in the driveway next to Wilson’s house.     Syriani leaned inside the

car and the car began to shake.       When Wilson went outside to see

what was wrong, he observed Syriani yelling something at John and


                                  4
his friend.        Syriani then got into the van and drove away.            Wilson

heard a young woman yelling, “[s]omebody help my mother,” and ran

to   the    car.      J.A.   250.     He   found   Teresa   covered   in   blood.

According to Wilson, Teresa looked “like somebody [who] had been

shot in the face with a load of buckshot.”             J.A. 252.

      Another neighbor, Thomas O’Connor, testified that he looked

out the window of his home and saw a man stabbing into a car with

what appeared to be a screwdriver. O’Connor ran outside and yelled

at the man.        The man turned and made eye contact, but continued to

stab into the car.           O’Connor ran inside to call the police, but

arrived back outside in time to see a van pulling away from the

neighborhood.        According to O’Connor, the man stopped the van, got

out of the vehicle, and started walking back towards the car.                When

he saw O’Connor, however, he returned to the van and drove away.

      Immediately after stabbing his wife, Syriani fled to a nearby

fire station and sought medical treatment for scratches on his

face, arms, and chest.              He told the firemen that his wife had

assaulted him.         He was arrested by the police at the fire station

shortly thereafter and taken, at his request, to the emergency

room.      The emergency room physician testified that Syriani had a

bruise on his hand, an abrasion on his lower leg, and minor

scratches on his nose and shoulder. He testified that Syriani told

him that he had been assaulted by his wife.                 Syriani was charged

with assault with a deadly weapon with intent to kill.                     Twenty-


                                           5
eight days after the attack, Teresa died as a result of a wound

that penetrated three inches into her brain.                  Syriani was then

charged with capital murder.

     At    trial,    Syriani    and   his   sister    Odeet    testified   about

Syriani’s cultural and social background and his arranged marriage

to Teresa.      Odeet and Syriani were both born in Jerusalem, in

Palestine at the time.         Syriani’s family, however, was Catholic, a

minority in the Arab community.         They lived in a one-room house in

Jerusalem, and their father was a laborer.               His mother did not work

outside the home.        According to Syriani, his father developed

cancer when Syriani was twelve years old and could no longer work.

Because he was the oldest boy, Syriani had to quit school (he was

in the sixth grade at the time) and work to help his mother raise

the other five children.         He testified that the family, including

his father and mother, all moved to Amman, Jordan, and rented a

home there.     He testified that his father lived another three or

four years after he developed cancer, but was never able to return

to work.     According to Syriani, he first trained as a machinist

making very low wages.          When he was 19 years old, Syriani began

working    as   a   civilian    machinist    in    the    Jordanian   Army,   but

testified his wages were still low.               He worked for the Army for

approximately nine years.          He testified that his mother went to

work as a housekeeper to help, but that his sisters did not work

because, in his culture, women did not work outside the home.                  As


                                        6
explained by Syriani, “we don’t have a job for a woman.     A woman,

they take care of a family.”      J.A. 766.   Women “go to school to

finish school, and then they engage and then they get married.”

J.A. 766.    However, Syriani testified that his sisters could not

attend school because their family could not afford to buy the

books and other things necessary from them to attend the Jordanian

schools.    After Syriani left his job with the Army, he began

working as a machinist for a company in Jordan and, in addition,

began working in a radio station singing Arabic.

     Syriani testified that in the mid-1970s, his mother quit

working and he was primarily taking care of the family’s needs.   At

this point, Syriani testified that he felt financially able to

marry.     He explained the traditions and customs of an Arabic

marriage. According to Syriani, when a man decides to get married,

his family begins to look for a woman within their culture and

religion.   When the family finds an appropriate woman, there is an

engagement to allow the couple to get to know each other.   “[A]fter

that, if they like each other, they get married.      And after they

get married, they have kids.       And most of the people, they live

without divorce.”    J.A. 771.   According to Syriani, there was very

little divorce in Jordan, “maybe five percent, something like

that.”   J.A. 771.   Most families, he testified, “live forever with

the kids, with the family.”      J.A. 771.




                                    7
       Syriani and Odeet testified that Syriani met and married

Teresa, who had previously immigrated to the United States and was

living      in   New    Jersey,   through      George    Asmarish,   a    friend   of

Syriani’s        who   had   immigrated     to   the    United   States    in   1969.

Asmarish wrote to Syriani and told him that he had met a family

with “a nice girl if [Syriani] would like to get married.”                       J.A.

773.       Syriani and Teresa exchanged pictures and wrote to one

another for about three months. Teresa then traveled to Jordan for

the wedding.           After two or three weeks, Teresa returned to the

United States.          Syriani joined her two months later.1

       Syriani testified that after he joined Teresa in the United

States, he stayed in her father’s house for about three days.                      He

and Teresa then moved to Washington, D.C., where he had friends, to

work.       After about three months, the couple moved to the Chicago

area where Syriani could work as a machinist.                     Although Teresa

worked briefly outside the home during the early months of their

marriage, she quit working after their first child, Rose, was born.

Their children (Rose, Sara, John, and Janet) were all born while

they were living in Chicago.          The family spoke primarily Arabic in

the home.

       In    1986,     Syriani    moved   his    family    to    Charlotte,     North

Carolina, to begin a new job.             In Illinois, Teresa had not worked


       1
          The State called as a witness Teresa’s sister, Alice
Safar.   She also testified about the arranged marriage of her
sister to Syriani.

                                           8
outside the home since the birth of their first child and had

dressed according to Arabic tradition, which included wearing no

makeup. After the move, however, Teresa expressed a desire to work

outside the home.   When she took a job working evenings at a nearby

gas station, Syriani disapproved. She learned to drive and met new

friends, and she began to wear makeup and dress in a more American

fashion.    According   to   Syriani,   they   began    to   argue.   “She

change[d] [alot].   After three, four months, my wife [was] someone

else.   I try to get better with her, but she -- at that time I

wasn’t happy from her change because she changed fast, very fast.”

J.A. 791.   Marital problems escalated, problems that, according to

Syriani, had not existed before the move to Charlotte.

     Although Syriani admitted striking his wife three or four

times during the first five years of their marriage, he denied

physically abusing her after that time.        According to Syriani, the

reverse was true.   He testified that Teresa hit him almost every

day in front of the children and that she called the police several

times even though he was not doing anything to her.           According to

Syriani, the “last three months she used to beat [him],” J.A. 835,

but he “didn’t touch her,” J.A. 836.             He testified that his

daughters laughed at him when Teresa hit him.          He also denied ever

physically abusing the children and testified that he had only

spanked them on rare occasions for their misbehavior.




                                   9
       The children offered a much different view of the marriage.

According to them, domestic violence had always been characteristic

of the marriage, although it escalated after the move to Charlotte.

John and Rose testified that their parents argued frequently, and

they described several specific instances of domestic violence

between their parents during these years.2       One such incident,

which occurred in the summer of 1988, culminated in the police

taking Teresa and the children to a battered women’s shelter, which

was followed by a short stay with Teresa’s sister in New Jersey.

John and Rose testified that in 1990, their parents began to argue

more and more.     Syriani did not like Teresa’s departure from the

traditional Arabic customs and beliefs; he wanted her to quit

working outside the home and stay at home with the children and be

a housewife again.

       In June 1990, Teresa told Syriani that she intended to divorce

him.       Syriani, in accordance with Arabic traditions, wrote to


       2
          For example, John testified that his parents argued
several times a week.     He saw his father slap his mother and
backhand her across the ear on one occasion, and overheard his
father call his mother a whore when they argued. Rose testified
that her parents fought constantly.      Moreover, her father had
threatened them with a bat, chased her mother with the bat,
screamed and cursed at them, and called her and her mother whores.
She testified that her mother would try to defend herself, but when
she thought Syriani would hit her, she would run upstairs and join
the children. Rose testified that her father frequently became
angry and would break furniture to scare them. She also testified
that her father beat her and, on one occasion, grabbed her around
her throat with his hand and told her he was going to kill her. On
another occasion, he grabbed her by the hair and kicked her
repeatedly for scratching his van.

                                  10
Teresa’s brothers in Jerusalem and Minnesota for help, but to no

avail.   There was evidence that Syriani threatened to kill Teresa

if she ever left him.   Nevertheless, Teresa took the children and

temporarily moved into a motel.        She then obtained a court order

requiring Syriani to leave the marital home and to stay away from

her and the children.    According to Syriani, Teresa appeared at

their home with two policemen and the order and told him that he

had to relinquish his house keys and leave. Syriani testified that

he took his clothes and began living in motels.        Teresa rebuffed

Syriani’s attempts at reconciliation and rejected his request that

they seek marital counseling.

     According to Syriani, in the late evening hours of July 28,

1990, he was watching the road that Teresa and John would travel

home from her job at the gas station, and he became worried because

Teresa’s car had not yet passed.    Thinking that he had missed her,

he drove to the neighborhood, but he did not see her car.       As he

was driving out, he saw Teresa’s car pull into the neighborhood.

He testified that he stopped his van to talk to her, but he denied

blocking her path of travel.    According to Syriani, Teresa stopped

her car as well and he approached the driver’s side window, which

was down.   Syriani testified that he was worried and hurt.         He

testified that he asked Teresa, “With whom did you leave my kids,

by themselves?”   J.A. 815.    According to Syriani, Teresa did not

like what he said and scratched his face.      He pushed her away from


                                  11
his face, but Teresa opened the car door and hit him with enough

force to cause an injury to his leg.       According to Syriani, he

grabbed the door, but by that time she had put the car in reverse.

He testified that he had a “screwdriver in [his] pocket, and [he]

hit her from the window.”   J.A. 817.   Syriani testified that he was

moving with the door, with the car moving in reverse.   He testified

that he did not intend to hurt her or kill her, and only remembers

hitting her three or four times.

     In addition to presenting the testimony of Syriani regarding

the events of that night, Syriani’s counsel called a number of

neighbors and co-workers who testified that Syriani was a gentle,

hard-working man, with a good nature and character, and that the

Syriani household was a loving and happy one.

     In closing argument, trial counsel urged the jury to find that

Syriani and Teresa, embroiled in an emotional divorce situation,

had become engaged in an argument, and that Syriani had responded

reasonably and in self-defense to his being scratched, hit by the

door, and carried backwards down the street by the moving car.    He

argued that there was no evidence of premeditation and deliberation

on Syriani’s part, which was necessary to convict Syriani of first

degree murder, and that there was also no malice, which was

necessary to convict Syriani of second degree murder.       At most,

counsel argued, the jury should consider Syriani’s actions as

voluntary manslaughter because he had responded to Teresa’s attack


                                 12
and inflicted the fatal wound, without malice, but in the heat of

passion.     The jury found Syriani guilty of first-degree murder on

the basis of premeditation and deliberation.

        During the penalty phase of the trial, counsel again presented

Syriani as a hardworking immigrant who lost control of his emotions

on the night that he stabbed his wife.            Counsel primarily relied

upon the testimony of the neighbors and acquaintances who had

testified during the guilt phase as to Syriani’s good character and

work ethic.     Counsel also presented evidence that Syriani, while

released on bond, did not attempt to flee the country and, instead,

took steps to ensure that his children were cared for and given a

home with his mother and sister Odeet, who had by that time also

immigrated to the United States and settled in the Chicago area.

Counsel also presented the testimony of a Mecklenburg County jailor

that Syriani had adjusted well to incarceration and had been a

model prisoner.        Syriani testified during the penalty phase as

well.    He testified that he loved his wife and that, at the time of

the assault, he was very emotional and upset; he felt as if he were

losing his wife and children and had lost control of his family.

He testified that he was deeply sorry for what he had done.

     In    rebuttal,    the   State   presented   the   testimony   of   Sara

Syriani, the couple’s middle daughter.            Sara testified that she

witnessed her father chase her mother with a pair of scissors

during one argument, backhand her mother in the ear while they were


                                      13
riding in the car on another occasion, and pull her mother down the

stairs by her hair and rip her shirt on yet another occasion.                      She

also testified that Syriani had pushed her down and kicked her

while she was looking for a shoe that she had lost.

     At the conclusion of the penalty phase, the jury found as an

aggravating    factor     that   the   murder    of    Teresa     was    especially

heinous, atrocious, or cruel. The jury also found eight mitigating

circumstances,      but   unanimously        decided     that   the     aggravating

circumstance     outweighed      these       mitigating     circumstances          and

recommended that Syriani be sentenced to death.                 On direct appeal,

the North Carolina Supreme Court affirmed Syriani’s conviction and

death sentence, see Syriani, 428 S.E.2d at 121, and the United

States    Supreme   Court    denied     Syriani’s      petition       for   writ   of

certiorari, see Syriani v. North Carolina, 510 U.S. 948 (1993).

     After his conviction, new counsel was appointed to represent

Syriani in his efforts to obtain post-conviction relief.                      Syriani

filed his motion for appropriate relief (“MAR”) in the North

Carolina Superior Court alleging, inter alia, that his trial

counsel had provided constitutionally deficient legal assistance

during the penalty phase of his trial by failing to investigate and

present   mitigating      evidence     of    Syriani’s    cultural      and    social

background in Palestine and Jordan and by failing to investigate

and present mitigating evidence of mental illness. The state court

granted Syriani’s request for funds to hire an investigator and a


                                        14
translator       and   granted   Syriani’s    request     for     an   independent

psychological and psychiatric examination.

     At the conclusion of an evidentiary hearing, the state MAR

court    ruled    that   Syriani   failed    to   prove   that     his   counsel’s

representation during the penalty phase was deficient and, in any

event, that Syriani had received “a fair trial that produced

reliable results.”         J.A. 2425.        Consequently, the state court

denied Syriani relief, and the North Carolina Supreme Court denied

review.    See State v. Syriani, 536 S.E.2d 319 (N.C. 1999).

     Syriani then filed a petition for a writ of habeas corpus in

the district court pursuant to 28 U.S.C.A. § 2254, again alleging

ineffective assistance of counsel.            The district court denied the

petition, but granted Syriani’s application for a certificate of

appealability, see 28 U.S.C.A. § 2253 (West Supp. 2004), as to

Syriani’s claim that he received ineffective assistance of counsel

during the penalty phase of the trial.             This appeal followed.3


                                      II.

     The     Sixth     Amendment   requires       that    “[i]n    all   criminal

prosecutions, the accused shall enjoy the right . . . to have the

Assistance of Counsel for his defence,” U.S. Const. amend. VI, and

that such assistance be effective, see Strickland v. Washington,


     3
          We subsequently denied Syriani’s motion to expand the
certificate of appealability to include a claim that the state MAR
proceedings deprived Syriani of a full and fair opportunity to
develop his ineffective assistance of counsel claim.

                                      15
466 U.S. 668, 686 (1984).      In order to establish an ineffective

assistance of counsel claim, Syriani was required to establish (1)

that his “counsel’s representation fell below an objective standard

of   reasonableness,”   measured   by   the    “prevailing    professional

norms,” id. at 688, and (2) “that there is a reasonable probability

that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different,” id. at 694.                 “Unless a

defendant   makes   both   showings,    it    cannot   be   said   that   the

conviction or death sentence resulted from a breakdown in the

adversary process that renders the result unreliable.” Id. at 687.

      Because Syriani’s Sixth Amendment claim was adjudicated on the

merits by the North Carolina state court, Syriani’s claims are

subject to the deferential standards set forth in the amendments to

28 U.S.C.A. § 2254(d), enacted as part of the Antiterrorism and

Effective Death Penalty Act of 1996.          A federal habeas court is

precluded from granting habeas relief unless it concludes that the

state court’s adjudication of a claim “resulted in a decision that

was contrary to, or involved an unreasonable application of,

clearly established Federal law, as determined by the Supreme Court

of the United States” or “resulted in a decision that was based on

an unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.” 28 U.S.C.A. § 2254(d);

see also Williams v. Taylor, 529 U.S. 362, 412 (2000).




                                   16
     However,     Syriani       argues     that   the   state    MAR    court,      when

evaluating     the   second     prong      of   Strickland’s     test,      i.e.,    the

“prejudice” prong, misread the Supreme Court’s decision in Lockhart

v. Fretwell, 506 U.S. 364 (1993), as requiring a determination that

there is a reasonable probability that, absent counsel’s errors,

the result of the proceeding would have been different and, if so,

that the defendant did not receive “a fair trial that produced

reliable results.”       J.A. 2425.        We agree.

     The   Supreme      Court      has   “dismissed     the   idea     that    we   must

separately inquire into fundamental fairness even if a petitioner

is able to show that his lawyer was ineffective and that the

ineffectiveness probably affected the outcome of the proceeding.”

Tucker    v.   Catoe,   221     F.3d     600,   608   (4th    Cir.    2000)    (citing

Williams, 529 U.S. at 391-93).              Because the North Carolina court

interjected an additional “fundamental fairness” inquiry into the

prejudice prong of Strickland, its determination that any deficient

performance on the part of Syriani’s counsel was not prejudicial

was “contrary to, or involved an unreasonable application of,

clearly established Federal law, as determined by the Supreme Court

of the United States.”             28 U.S.C.A. § 2254(d).            Accordingly, we

review the state court’s adjudication of the deficient performance

test to determine whether it is an unreasonable application of the

principles set forth by the Supreme Court, but we review the state

court’s    application        of     the    prejudice        prong     to     Syriani’s


                                           17
ineffectiveness claim de novo, unconstrained by the deference

mandated by the AEDPA.


                               III.

     Syriani claims that trial counsel unreasonably failed to

present mitigating evidence related to his cultural background and

mental health and that, had Syriani’s jury been provided with this

additional evidence, “there is a reasonable probability that at

least one juror would have struck a different balance.”        See

Wiggins v. Smith, 539 U.S. 510, 537 (2003).   For the reasons that

follow, we disagree.

                                A.

     We begin with Syriani’s claim that trial counsel unreasonably

failed to investigate and present mitigating evidence of his

cultural background and social history.   Syriani asserts that, had

counsel conducted a thorough investigation into the first thirty-

seven years of his life in Palestine and Jordan, they would have

uncovered a number of family members, friends, and co-workers in

Jordan who were willing to testify about his difficult life before

he immigrated to the United States.

     Syriani did not testify at the state MAR hearing about his

background.   Rather, through summaries of interviews conducted by

others of these family members and acquaintances, and through

interviews that Syriani had with the “cultural expert” retained on

his behalf for the MAR proceeding, Syriani presented a number of

                                18
additional facts about his life in Palestine and Jordan. According

to this additional evidence, Syriani’s home in Palestine was

annexed to the Israeli state when Syriani was twelve years old.

Although Syriani did not directly live in a war zone, the Israelis

rounded up all the men in his village, including his father, and

took them to concentration camps.     A year or two later, his father

was released to return home and the family moved to Jordan where

one of his sisters already lived.     Syriani claims that his father

was unable to work and that his father was laughed at by others in

the community.   No one respected his father in Jordan, not even his

mother, who was cruel and indifferent to him.           According to

Syriani, “She used to hit him with her shoe just like my wife

[Teresa] used to raise her hand against me in the last year of our

marriage.”   J.A. 2300.    The family was socially isolated as a

result.   Syriani also suspected that his mother had extramarital

affairs during these years, which “shamed him deeply.”    J.A. 2301.

Syriani and his family lived in extreme poverty and his mother

abused him physically and emotionally.      According to Syriani, he

wet the bed until he was fifteen years old, and his mother

humiliated him for this problem.

     In addition to the claim that counsel was ineffective for

failing to uncover and present this additional personal history,

Syriani asserts that trial counsel was ineffective for failing to

retain a “cultural expert” to provide the jury with testimony about


                                 19
the fundamental differences between Arabic and Western culture,

Syriani’s difficulties with his cultural assimilation into this

country, and how this difficulty affected his behavior on the night

of the attack.     As a result of these failures, Syriani asserts that

the jury was “unable to understand the influence of culture on

[his]     ideas,    thinking        process,       ideals       and   methods     of

communication.”      J.A. 1161.        An expert in Arabic culture and

history, Syriani claims, would have been able to explain and place

in context this clash of American and Arab culture.

        Post-conviction counsel took this step, retaining Dr. Akram

Khater, Ph.D., a history professor from North Carolina State

University who specializes in Arabic history and culture, to

evaluate Syriani.       Dr. Akram conducted interviews with Syriani and

developed a social and family history, and presented this evidence

to the state MAR court by affidavit.                In particular, Dr. Akram

provided more detailed information about the norms and traditions

in the Arab culture and, in particular, the expectations and

accepted    behaviors    of   men    and   women    in     a    traditional   Arabic

marriage, which Syriani strove to maintain with Teresa.

        In death penalty cases, defense attorneys are required to

undertake    a   reasonable    investigation        into       possible   mitigating

evidence that can be presented during the penalty phase.                        See

Wiggins, 539 U.S. at 521-23.               “[C]ounsel has a duty to make

reasonable investigations or to make a reasonable decision that


                                       20
makes   particular        investigations         unnecessary.         In     any

ineffectiveness case, a particular decision not to investigate must

be directly assessed for reasonableness in all the circumstances,

applying a heavy measure of deference to counsel’s judgments.”

Strickland, 466 U.S. at 691.             “[T]here is a presumption that

‘counsel’s conduct falls within the wide range of reasonable

professional assistance.’” Byram v. Ozmint, 339 F.3d 203, 209 (4th

Cir. 2003) (quoting Strickland, 466 U.S. at 689).

     “[I]n     deciding      whether    [counsel]      exercised     reasonable

professional judgment,” we “focus on whether the investigation

supporting counsel’s decision not to introduce mitigating evidence

of [defendant’s] background was itself reasonable.”                Wiggins, 539

U.S. at 522-23 (internal alteration and quotation marks omitted).

“Strickland     does   not    require        counsel   to   investigate    every

conceivable line of mitigating evidence no matter how unlikely the

effort would be to assist the defendant at sentencing.                Nor does

Strickland require defense counsel to present mitigating evidence

at sentencing in every case.”          Wiggins, 539 U.S. at 533.          Also,

             [t]he reasonableness of counsel’s actions may
             be determined or substantially influenced by
             the defendant’s own statements or actions.
             Counsel’s actions are usually based, quite
             properly, on informed strategic choices made
             by the defendant and on information supplied
             by the defendant.       In particular, what
             investigation decisions are reasonable depends
             critically on such information.

Strickland, 466 U.S. at 691.


                                        21
     We do not view counsel’s investigation of Syriani’s background

and social history as constitutionally deficient.

     First, trial counsel’s investigation into Syriani’s background

was not rendered unreasonable because they failed to locate and

interview   witnesses   in     the   country    of   Jordan.    Syriani   was

represented at trial by Mr. John Plumides, who acted as lead

counsel, and Mr. Andrew Trakas, who was second chair counsel. Both

were experienced trial counsel, particularly Mr. Plumides who had

tried capital cases before.      At the time of the murder, Syriani was

not a recent immigrant to the United States.          He and Teresa married

in 1974, and he immigrated to this country within several weeks of

the marriage.     He learned to speak English, and had been living,

working, and raising children in the United States for fifteen

years when he attacked his wife.           Thus, there was no reason for

counsel to believe that he would be unable to present a competent

mitigation case without traveling to Palestine and Jordan, or

sending    an   investigator    there,     to   interview   family   members,

friends, and co-workers who had known Syriani more than a decade

earlier.

     Second, Syriani’s counsel undertook reasonable efforts to

investigate Syriani’s cultural background.             Mr. Trakas testified

that he met with Syriani on a regular basis prior to trial, at

least once or twice a week, to discuss various aspects of his case,

including an explanation of the two-tier approach to a capital


                                      22
trial. Mr. Plumides also visited Syriani on a less frequent basis.

Counsel testified that they had a good rapport with Syriani and no

difficulty communicating with him.            Counsel also obtained and

presented information from Syriani’s sister Odeet, and interviewed

Syriani’s brother when he visited from Jordan.

      Finally, it is clear that Syriani’s counsel understood and

adequately   presented   the    cultural     aspects   of   the   case,   and

successfully highlighted their mitigating value.            In particular,

Mr.   Plumides   demonstrated   that    he   fully   understood   Syriani’s

marriage arrangement and the cultural differences between his life

in Jordan and his life in the United States.4           Counsel presented

information about Syriani’s unique cultural background to the jury,

through the testimony of Syriani and Odeet.          And, counsel referred

to the differences between Arabic and American culture during his

closing argument to the jury, including reminding the jury of

Syriani’s unique difficulty in coping with his wife’s adoption of

more American behaviors, such as driving, working outside the home,

and wearing makeup and a more americanized wardrobe.5


      4
        Indeed, Mr. Plumides had a unique understanding of them.
Mr. Plumides’s parents had immigrated to the United States and were
the product of an arranged marriage.
      5
          For example, counsel pointed out that Syriani had “lived
as a very poor man and worked his way up to his own home,” that
“[h]e lived in one room in Jerusalem with all his family, all his
brothers and sister[s], and his ill father and mother,” that “he
went to work when he was 12 years old,” and that he supported his
family and “created a very distinctive sense of pride in his life
style.” J.A. 895.     He highlighted the fact that the changes in

                                   23
       In sum, we cannot say that trial counsel’s failure to travel

to Jordan to interview family members and friends of Syriani from

years before, or failure to retain a “cultural expert” to testify

as to the effect his Arabic heritage might have had upon his

actions during the marriage and on the night he inflicted the fatal

wounds   upon   his   wife,    constituted    ineffective     assistance   of

counsel.    Counsel interviewed Syriani and his sister living in the

United States, as well as a sibling who visited from Jordan, and

presented a great deal of evidence of Syriani’s background to the

jury.      The information presented did not include the details

contained in Dr. Khater’s affidavit.           However, there is no claim

that    Syriani,   Odeet,     or   the   visiting   brother   conveyed   this

background information to counsel when they were interviewed. And,

it appears that the vast majority of this “undiscovered” evidence

came from Syriani himself when he was interviewed by Dr. Akram in

preparation for the MAR.           In this regard, we note that, while

Syriani did not testify at the MAR hearing, he presented no such

history in his testimony during the guilt phase or penalty phase.

Indeed, in at least one very important respect, Syriani’s testimony



Teresa prompted Syriani’s actions that night, that “[s]he became
[a]mericanized” and “started wearing lipstick.”      J.A. 905.   He
reminded the jury that, “in their land and their customs, a woman’s
place was in the home,” that “divorce in [Syriani’s country] was
five percent,” “[t]hat the home was secure,” and that “[t]hey
didn’t have divorce.” J.A. 905. And, he highlighted the fact that
Syriani “couldn’t understand why his wife was leaving him, of all
things.” J.A. 906.

                                         24
at   trial    conflicts      with    the   background    offered      through      the

summaries of other witnesses at the MAR hearing.6

      However, even if we were to conclude that counsel should have

done more in their investigation of this aspect of the case, we

would affirm the denial of habeas relief because Syriani failed to

demonstrate that there is a reasonable probability that the outcome

of the penalty phase would have been different.                  Counsel presented

evidence of Syriani’s background and cultural differences and their

effect upon his actions that night. The jury unanimously found, as

a mitigating factor, that Syriani was raised in a foreign culture.

Clearly,     the    jurors   knew    and    understood     the    cultural   issues

involved in this case, and weighed them, but concluded that this

did not outweigh the aggravating nature of the attack.

                                           B.

      We     turn    now   to   Syriani’s       assertion    that    he    received

ineffective        assistance   of    counsel    because    counsel       failed    to

investigate and present mitigating evidence that he suffered from

various mental health problems related to his background and his

problems with cultural assimilation in this country.




      6
          Syriani did not relate that his father had been taken
prisoner and ridiculed after his release, causing him to have to
leave school at age twelve to work and support the family in
Jordan. Rather, Syriani testified when he was twelve years old,
his father developed cancer and could no longer work and, because
Syriani was the oldest boy, he had to quit school to support the
family.

                                           25
      Prior to trial, counsel arranged for Syriani to undergo a

competency examination at Dorothea Dix Hospital by Dr. James G.

Groce.      Syriani was admitted on October 11, 1990, and remained

there until his discharge on October 24, 1990.                At the conclusion

of the evaluation, Dr. Groce determined that Syriani suffered from

an adjustment disorder with depressed mood, but noted no other

psychiatric       diagnoses.     According    to    Dr.   Groce,    Syriani   was

“frustrated, jealous and depressed during the period of time that

he was separated from his wife,” but that “he would have been able

to understand the nature and quality of his actions and the

difference in right and wrong at the time in question.”              J.A. 2158.

Dr. Groce related that his evaluation and diagnosis were based on

“interviews with the patient, the result of physical examination,

laboratory studies, observation of his ward behavior during the

time that he was in the hospital and information received from the

patient’s attorney, the clerk of court, the county jail, the

patient’s mother and an investigating detective.”               J.A. 2156.    At

no   time   did    Dr.   Groce   contact    trial   counsel    or   request   any

additional information that may have been necessary to complete the

evaluation.

      Mr. Plumides testified that, after reviewing the report and

independently researching the diagnosis, he made the decision not

to request additional evaluations or call Dr. Groce as a witness.

Given    Dr.   Groce’s     opinions    regarding     Syriani’s      ability   to


                                       26
understand his actions that night, he believed that Dr. Groce’s

testimony regarding Syriani’s depressed nature would hurt Syriani

more than help him at trial.

       Syriani contends that trial counsel was ineffective and that

this    decision      not    to    do    more    was    based    on    an     incomplete

investigation. Specifically, Syriani points to the fact that trial

counsel did not contact Dr. Groce to discuss his findings, request

the entirety of the file from Dorothea Dix Hospital, or provide Dr.

Groce       with    any     information        concerning       Syriani’s       cultural

background. Syriani also points to the fact that trial counsel was

aware that, shortly after Syriani was arrested, he told his son

John that his “brain had blown up,” told his daughter that he had

“gone   crazy,”      and    told     another    individual      that    he    “had    lost

control” at the time of the crime.               J.A. 2114-15.         Syriani asserts

that competent counsel, armed with this information, would have

requested additional information and evaluation from Dr. Groce and

would   have       asked    Dr.    Groce   to    explore    potential         mitigating

circumstances related to Syriani’s mental condition, or obtained a

separate      psychological        evaluation     for    purposes       of    uncovering

mitigating evidence.

       To    demonstrate       the      mitigating      evidence       that    such    an

investigation        would    have      uncovered,      Syriani       points    to    the

evaluation performed by Dr. Robert Rollins, who is also with

Dorothea Dix Hospital, in preparation for the post-conviction


                                           27
hearing.   Dr. Rollins reviewed the records of Dr. Groce, an

affidavit prepared by Dr. Khater concerning Syriani’s cultural

background, and interviewed Syriani on two occasions. According to

Dr. Rollins, Syriani had (1) mild symptoms of post traumatic stress

disorder related to events in his childhood and to “the distressing

feelings regarding the death of his wife,” J.A. 2010; (2) rigid

beliefs and behavior which he characterized as a personality

disorder that narrowed the range of choices available to Syriani

when dealing with a situation and which affected his judgment and

behavior control; and (3) an adjustment disorder or depression

related to the disintegration of his family.      In addition, Dr.

Rollins noted that, while not separate diagnoses, Syriani was

having relational problems and a cultural problem reflected by his

view of the appropriate roles of husband and wife and his inability

to cope with the changes in this relationship.    According to Dr.

Rollins, “Syriani felt very strongly that he was responsible for

the behavior of his wife and children and he was actually quite

ashamed that they didn’t behave as he wished.”    J.A. 2025.

     Syriani argues that if trial counsel had requested a mental

health evaluation for purposes of mitigation evidence, as opposed

to just for a competency determination, they would have discovered

these mental and emotional problems and, had they presented this

evidence to the jury, there is a reasonable probability that the

jury would not have sentenced Syriani to death.


                                28
     The   state   MAR   court   rejected   this   claim   of   deficient

performance, ruling that trial counsel had arranged to have Syriani

examined by a mental health expert, evaluated that report along

with the information provided by Syriani, and made the “reasonable

strategic decision not to call Dr. Groce as a witness because they

considered that he would do more harm to their case than good.”

J.A. 2374.    Having received an opinion that Syriani suffered only

from an “‘adjustment disorder with depressed mood’” and “having

used their own professional judgment in evaluating defendant’s

statements to them and the evidence against defendant,” the state

MAR court concluded that “trial counsel had no obligation to shop

around for additional opinions of mental health experts.”           J.A.

2374 (internal quotation marks omitted).       In addition, the state

MAR court ruled that Syriani had failed to demonstrate that he was

prejudiced by the alleged deficiencies of counsel.         The district

court ruled that trial counsel’s representation was not deficient

performance and, consequently, did not address the second prong of

Strickland.

     In his testimony, Dr. Groce made it clear that he was only

retained to prepare a competency evaluation, and that he was at no

time charged with the task of evaluating Syriani’s mental health

status for purposes of mitigation evidence.        Had he been retained

to perform the latter task, Dr. Groce testified, he would have

ordered an additional battery of tests.       Accordingly, we are not


                                   29
convinced that trial counsel’s efforts to uncover this type of

mitigating evidence was reasonable.               However, we need not decide

whether the state court’s determination to the contrary was an

unreasonable application of the first prong of Strickland because

we are satisfied that there is no reasonable probability that, had

the jury been aware of the information presented by Dr. Rollins

during the MAR proceeding, the result of Syriani’s sentencing

proceeding would have been different.

       To establish a Sixth Amendment violation, Syriani was required

to    show   that    any   failure   on    the    part   of     his    trial    counsel

prejudiced his defense.          To establish this necessary prejudice,

Syriani had to demonstrate “‘that there is a reasonable probability

that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.              A reasonable probability is

a probability sufficient to undermine confidence in the outcome.’”

Wiggins, 539 U.S. at 534 (quoting Strickland, 466 U.S. at 694).                     In

the    death    penalty     context,      to    assess   prejudice,       the    court

“reweigh[s] the evidence in aggravation against the totality of the

available      mitigating    evidence.”          Id.     Prejudice      requires    “a

reasonable probability that at least one juror would have struck a

different balance.”         Id. at 537.

       The   aggravating     evidence      in    this    case    was    particularly

compelling.         While subject to a protective order arising from

earlier incidents of domestic violence, Syriani blocked his wife


                                          30
and son’s path to their home with his van, approached the vehicle,

and chased Teresa as she attempted to get away from him by placing

the car in reverse.   He then opened the driver’s door, and brutally

stabbed his wife with a screwdriver in the head and face, while

their ten-year-old son was in the passenger seat and over his

attempts to protect his mother from this brutal onslaught.      The

evidence revealed that the assault was prolonged and calculated.

After John ran for help, he and his friend returned to help his

mother, only to find Syriani still stabbing Teresa.    According to

Mr. Wilson, at one point Syriani crossed the street, returned to

his van, fumbled with something, and then returned to Teresa’s

vehicle to continue the attack.       And, Mr. O’Connor’s testimony

suggests that Syriani intended to go back a third time to resume

his assault upon Teresa, but changed his mind when he saw O’Connor

approaching Teresa’s vehicle.

     As noted by the North Carolina Supreme Court, the pain and

suffering to Teresa and her children was extraordinary:

          [D]efendant stabbed his victim twenty-eight
          times.   While many of the wounds were to
          [Teresa’s] face and neck, several were to her
          arms and hands, suggesting that she tried to
          defend herself or ward off the blows.
          Further, one wound penetrated her brain three
          inches, causing hemorrhaging and swelling in
          the brain. Another blow fractured her jaw and
          several of her teeth.    These blows did not
          cause immediate death. The victim was able to
          communicate with her daughter Rose moments
          after the attack, and, as well, with the
          attending emergency room assistant upon her
          arrival at the hospital. Further, a tube was

                                 31
          placed through her nose to her lungs to assist
          her breathing.    She died twenty-eight days
          later as a result of the three-inch puncture
          wound to her brain, after having suffered
          stroke, infarct or paralysis.         Defendant
          correctly assesses the record as devoid of
          expert testimony that his victim suffered
          “inordinate” pain, but notwithstanding, the
          jury could reasonably infer from this evidence
          that   the   victim  sustained    and   endured
          agonizing   physical   pain  before    becoming
          unconscious or comatose.        Further, this
          evidence supports a finding that the killing
          was excessively brutal and conscienceless,
          pitiless and unnecessarily torturous. . . .

          Additionally, the evidence that defendant had
          abused his wife to the extent that she had
          left the house with her children; that he had
          threatened to kill her should she ever leave
          him; that only two weeks prior to the killing
          she had an ex parte domestic violence order
          served on defendant, requiring him to leave
          their home, and that defendant had tried to
          talk to her or the children, which overtures
          she had rebuffed, suggests that she feared her
          husband. The jury could reasonably infer that
          the victim, upon seeing defendant’s van that
          night, being blocked by the van, observing his
          getting out and shaking his fist at her, and
          then attacking her as she tried to reverse the
          car,   suffered  and   endured   psychological
          torture or anxiety not only for herself but
          for her young son who was sitting beside her
          trying to stop his father.

Syriani, 428 S.E.2d 141-42 (citations omitted).

     For his part, Syriani, after brutally assaulting his wife in

the presence of his son, called his son a bastard as he left, drove

to a nearby fire station to seek medical treatment for his minor

injuries, requested that the police take him to the emergency room

to be treated for his minor injuries when they arrived at the fire


                                32
station to arrest him, and told the firemen and the emergency room

physicians that Teresa had assaulted him.

      Weighed against this aggravating evidence, Syriani advances

evidence that he was raised in poverty, suffered from mild post-

traumatic stress disorder (caused by his upbringing or his murder

of his wife or both), depression, and difficulty coping with the

americanization of his wife and break-up of their marriage, which

Dr. Rollins classifies as “personality disorders” affecting his

ability to control his behavior.

      The evidence presented at the MAR hearing was more extensive

than that presented during the trial.               But it is not so drastically

different from that which the jury actually did consider and weigh

as   to   lead   us   to    conclude      that     the   result   might   have   been

different. As a result of the efforts of defense counsel presented

with a very difficult case, the jurors were made aware that Syriani

was raised in a unique cultural setting and that he was subject to

mental and emotional disturbances at the time of the murder.

Indeed, the jury unanimously found, as mitigating factors, that

Syriani    had   been      raised    in   a    different    culture   and   that   he

committed the murder while he was under the influence of mental or

emotional disturbance.              Seven members of the jury found, as a

mitigating factor, that Syriani was aggravated by events following

the issuance of the ex parte domestic order.                  And, several of the

jurors found that Syriani understood the severity of his conduct,


                                              33
had demonstrated an ability to abide by lawful authority since his

incarceration, had a history of good work habits, had a history of

being a good family provider, and had been a person of good

character or reputation in the community in which he lived.              The

jury unanimously rejected, however, as mitigating circumstances

that Syriani had no significant history of prior criminal activity,

and that Syriani had demonstrated remorse for his actions.7

     In   short,   Syriani’s   jurors   were   obviously   aware    of   the

cultural and social aspects underlying the murder, as well as the

emotional   and    mental   deficiencies   associated      with    it,   and

unanimously found these factors to be mitigating in character.

Yet, weighed against the aggravating evidence, they unanimously

found that these mitigating circumstances, coupled with any others,

did not outweigh the aggravating circumstances and recommended a

sentence of death.      In light of the totality of the evidence

presented at trial and in the state habeas proceeding, we conclude

that Syriani has failed to demonstrate a reasonable probability



     7
          Syriani denied having ever abused his children or his
wife, and attempted to convey to the jury a scenario in which he
“snapped” out of concern for his wife and children and fear that he
was losing his family in the divorce. His children testified about
their father’s history of having a violent temper and his abuse of
their mother and the children, as well as of the incident when the
police took Teresa and the children to a battered women’s shelter.
Trial counsel introduced evidence that Syriani had no prior
criminal convictions, either in his home country or in the United
States. However, the State argued to the jury that they should
reject this mitigating factor based upon the testimony that Syriani
had been abusive to his family.

                                   34
that, but for counsel’s failure to present the additional evidence

of Syriani’s cultural, social, and mental background, his sentence

would have been different.    Syriani, therefore, has failed to

establish that he suffered prejudice from the alleged deficient

conduct of counsel.


                               IV.

     For the foregoing reasons, we affirm the district court’s

denial of Syriani’s petition for writ of habeas corpus.

                                                          AFFIRMED




                               35